Deen, Presiding Judge.
Herman D. Allen was indicted, tried by a jury, and convicted of automobile theft. On appeal, he asserts the general grounds contending that he was not properly identified as a participant in the offense. Held:
There was ample evidence to support appellant’s conviction as he was properly identified by an eyewitness to the crime. The witness testified that he watched the crime being committed from his porch which was located approximately seventy-five feet from the body shop parking lot. He had a clear view of the incident and recognized appellant as one of the thieves because he had seen him at the body shop recently. Shortly after appellant was arrested, the witness selected appellant’s photograph from a display offered by the district attorney’s office, and made positive in-court identification during the trial. Appellant’s enumerations are without merit.

Judgment affirmed.


Smith and Banke, JJ., concur.